                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Civil Action No. 18-cv-0461-WJM-NYW

RESIDENCES AT OLDE TOWN SQUARE ASSOCIATION,

       Plaintiff,

v.

TRAVELERS CASUALTY INSURANCE COMPANY OF AMERICA,

       Defendant.


       ORDER ADOPTING, AS MODIFIED, MARCH 8, 2019 RECOMMENDATION OF
        MAGISTRATE JUDGE AND DENYING PLAINTIFF’S MOTION TO AMEND


       This matter is before the Court on United States Magistrate Judge Nina Y.

Wang’s Recommendation dated March 8, 2019 (the “Recommendation”; ECF No. 58),

which recommended that this Court deny Plaintiff’s Motion to Amend Complaint to Add

Claim for Exemplary Damages (“Motion to Amend”) (ECF No. 42). The

Recommendation is incorporated herein by reference. See 28 U.S.C. § 636(b)(1)(B);

Fed. R. Civ. P. 72(b).

       Plaintiff and Defendant each filed a timely objection to different portions of the

Recommendation (ECF Nos. 59 (Plaintiff) and 60 (Defendant)), and each responded to

the other’s objection (ECF Nos. 64 (Plaintiff) and 65 (Defendant)). Defendant’s

objection challenges only the Recommendation’s reasoning, not its result. In essence,

Defendant asks the Court to modify the Recommendation but preserve its result.

       For the reasons set forth below, the Court generally agrees with Defendant’s

objection, although the Court views the matter somewhat differently than both
Defendant and the Magistrate Judge. The Recommendation is therefore adopted as

modified, Plaintiff’s objection is overruled, Defendant’s objection is sustained, and

Plaintiff’s Motion to Amend is denied.

                                   I. LEGAL STANDARD

       When a magistrate judge issues a recommendation on a dispositive matter,

Federal Rule of Civil Procedure 72(b)(3) requires that the district judge “determine de

novo any part of the magistrate judge’s [recommendation] that has been properly

objected to.” An objection to a recommendation is properly made if it is both timely and

specific. United States v. 2121 East 30th St., 73 F.3d 1057, 1059–60 (10th Cir. 1996).

An objection is sufficiently specific if it “enables the district judge to focus attention on

those issues—factual and legal—that are at the heart of the parties’ dispute.” Id. at

1059. In conducting its review, “[t]he district judge may accept, reject, or modify the

[recommendation]; receive further evidence; or return the matter to the magistrate judge

with instructions.” Fed. R. Civ. P. 72(b)(3).

       However, if a magistrate judge’s ruling is nondispositive, the Court must affirm

the ruling unless it finds that the ruling is “clearly erroneous or contrary to law.” Fed. R.

Civ. P. 72(a); 28 U.S.C. § 636(b)(1)(A); Ariza v. U.S. West Commc’ns, Inc., 167 F.R.D.

131, 133 (D. Colo. 1996). The clearly erroneous standard “requires that the reviewing

court affirm unless it on the entire evidence is left with the definite and firm conviction

that a mistake has been committed.” Ocelot Oil Corp. v. Sparrow Indus., 847 F.2d

1458, 1464 (10th Cir. 1988) (internal quotation marks omitted). The “contrary to law”

standard permits “plenary review as to matters of law,” see 12 Charles Alan Wright et

al., Federal Practice & Procedure § 3069 (2d ed., Apr. 2016 update), but the Court will




                                                2
set aside a magistrate judge’s order only if it applied the wrong legal standard or applied

the appropriate legal standard incorrectly, see Wyoming v. U.S. Dep’t of Agric., 239 F.

Supp. 2d 1219, 1236 (D. Wyo. 2002). In short, “[b]ecause a magistrate judge is

afforded broad discretion in the resolution of non-dispositive . . . disputes, the court will

overrule the magistrate judge’s determination only if his discretion is abused.” Ariza,

167 F.R.D. at 133.

       Judges in this District remain split whether a magistrate judge’s ruling on a

motion to amend to add a claim for exemplary damages is dispositive or nondispositive.

See Sunflower Condo. Ass’n, Inc. v. Owners Ins. Co., 2018 WL 1755784, at *1 (D. Colo.

Apr. 12, 2018); Grabau v. Target Corp., 2008 WL 179442, at *5 (D. Colo. Jan. 17,

2008). The Magistrate Judge treated the matter here as dispositive. (See ECF No. 58.)

Plaintiff has followed suit. (See ECF No. 59 at 3–4.) Defendant, however, briefly

asserts the standard of review for nondispositive rulings, without explaining why the

Magistrate Judge was wrong to treat the issue as dispositive. (See ECF No. 60 at 2.)

       Under the circumstances, the Court will give Plaintiff the maximum benefit of the

doubt and review the matter as if dispositive (or never referred to the Magistrate Judge

in the first place). Thus, the Court reviews the matter de novo.

                                    II. BACKGROUND

       Plaintiff is a homeowners association that manages a condominium complex in

Arvada, Colorado. (ECF No. 1 ¶ 2.) Defendant was Plaintiff’s property and casualty

insurer as of May 8, 2017, the date on which a hailstorm damaged the condominiums.

(Id. ¶¶ 3–4, 31, 75.) Plaintiff and Defendant have been unable to agree on the amount

Defendant owes to Plaintiff for repairs. (See generally id.) Plaintiff thus sues Defendant




                                              3
for breach of contract and unreasonable delay or denial of insurance benefits in

violation of Colorado Revised Statutes §§ 10-4-1115 and -1116. (Id. at 12–15.)

Plaintiff’s complaint announces that Plaintiff “reserves its right to add a claim for

exemplary damages if permitted to do so and appropriate.” (Id. at 15.) Plaintiff did not

plead exemplary damages in the first instance because Colorado does not allow it: “A

claim for exemplary damages . . . may be allowed by amendment to the pleadings only

after the exchange of initial disclosures pursuant to rule 26 of the Colorado rules of civil

procedure and the plaintiff establishes prima facie proof of a triable issue.” Colo. Rev.

Stat. § 13-21-102(1.5)(a). 1

       About nine months into the case, Plaintiff filed its Motion to Amend, arguing that

discovery had uncovered a basis for finding that Defendant had behaved with knowing

dishonesty during the adjustment of the claim. (ECF No. 42.) Defendant responded

that amendment would be futile because exemplary damages are not available on

either of Plaintiff’s causes of action; and, in any event, Plaintiff had not presented a

prima facie case. (ECF No. 52.)

       As to Defendant’s first argument, the Magistrate Judge agreed to the extent

exemplary damages were tied to breach of contract, but not to the extent they were tied

to unreasonable delay or denial of insurance benefits. (ECF No. 58 at 6–9.) In other

words, the Magistrate Judge reasoned that unreasonable delay/denial is a proper

anchor for an exemplary damages claim, assuming the plaintiff has stated a prima facie

case. But, as to Defendant’s second argument, the Magistrate Judge agreed with


       1
           Obviously, parties in federal court do not exchange initial disclosures under Colorado
Rule of Civil Procedure 26. To avoid forum shopping, Colorado federal courts apply this statute
as if in reference to Federal Rule of Civil Procedure 26.



                                                4
Defendant that Plaintiff had not stated a prima facie case. (Id. at 9–13.) For that

reason, the Magistrate Judge recommended denial of the Motion to Amend.

        Plaintiff’s objection does not challenge the Magistrate Judge’s reasoning

regarding the availability (or not) of exemplary damages as a remedy for breach of

contract or unreasonable delay/denial of insurance benefits. (See ECF No. 59.)

Plaintiff argues only that the Magistrate Judge erred in finding a lack of a prima facie

case.

        Defendant’s objection argues that the Magistrate Judge erred in finding that

exemplary damages are available for an unreasonable delay/denial claim. (ECF

No. 60.) But Defendant otherwise supports the Magistrate Judge’s recommended

outcome. (See ECF No. 65.)

                                       III. ANALYSIS

        Whether punitive or exemplary damages (Colorado law uses those terms

interchangeably) are an available remedy for the unreasonable delay/denial cause of

action created by Colorado Revised Statutes §§ 10-3-1115 and -1116 is a question of

Colorado law. “It is the duty of the federal . . . trial court[] to ascertain and apply the

state law where . . . it controls [the] decision.” Huddleston v. Dwyer, 322 U.S. 232, 236

(1944). “Where no controlling state decision exists,” this Court must engage in the

“ventriloquial function” of “predict[ing] what the state’s highest court would do.” Wankier

v. Crown Equip. Corp., 353 F.3d 862, 866 (10th Cir. 2003).

        No Colorado state-court decision answers whether punitive damages are an

available remedy for an unreasonable delay/denial claim. This Court therefore must

predict how the Colorado Supreme Court would rule on the question.




                                               5
A.     The Statutory Text

       The Court finds that this matter is settled by the text of the two relevant statutes.

First, the claim for unreasonable delay or denial of insurance benefits is established as

follows: “A first-party [insurance] claimant . . . whose claim for payment of benefits has

been unreasonably delayed or denied may bring an action in a district court to recover

reasonable attorney fees and court costs and two times the covered benefit.” Colo.

Rev. Stat. § 10-3-1116(1). Second, the exemplary damages statute makes such

damages available “[i]n all civil actions in which damages are assessed by a jury for a

wrong done to the person or to personal or real property, and the injury complained of is

attended by circumstances of fraud, malice, or willful and wanton conduct.” Id. § 13-21-

102(1)(a).

       Faced with these two statutes, the Court predicts that the Colorado Supreme

Court would hold that a claim premised on recovering “reasonable attorney fees and

court costs and two times the covered benefit,” id. § 10-3-1116(1), is not a claim for “a

wrong done to the person or to personal or real property,” id. § 13-21-102(1)(a). Or, at

the very least, it is no more a claim for “a wrong done to the person or to personal or

real property” than the underlying claim for breach of insurance contract—and the law is

settled that punitive damages are unavailable for breach of contract. See Mortg. Fin.,

Inc. v. Podleski, 742 P.2d 900, 904–05 (Colo. 1987) (“Podleski”).

B.     Estate of Casper: “Personal Injury”

       The Court’s prediction receives indirect but substantial support from Guarantee

Trust Life Insurance Co. v. Estate of Casper, 418 P.3d 1163 (Colo. 2018) (“Estate of

Casper”). The plaintiff in Estate of Casper, while still living, won a verdict that included

damages for breach of contract, bad faith breach of insurance contract, unreasonable


                                              6
delay/denial, and also punitive damages. Id. at 1166. But the plaintiff died nine days

after the jury verdict, before the trial judge had entered judgment, id., and Colorado’s

survival statute significantly limits the types of damages a dead plaintiff can recover “in

tort actions based upon personal injury,” Colo. Rev. Stat. § 13-20-101(1). One of the

questions before the Colorado Supreme Court was whether the plaintiff’s unreasonable

delay/denial claim was a “tort action[] based upon personal injury.” Estate of Casper,

418 P.3d at 1169–70. The Colorado Supreme Court answered in the negative:

              [A] claim under section 10-3-1116(1)—which seeks recovery
              of unreasonably delayed or denied insurance benefits—is
              not a “tort action based upon personal injury.” § 13-20-
              101(1). While [the plaintiff] did put forth evidence of personal
              injuries, that evidence was not required for success on his
              statutory claim, nor was it required to calculate the damages
              awarded to him under the statute. Indeed, all that he was
              required to prove for his statutory claim was that [the
              insurance company] unreasonably delayed or denied a
              benefit owed to him. Because personal injury is wholly
              irrelevant to a claim under section 10-3-1116(1), such a
              claim is not a “tort action based upon personal injury.”

Id.

       A well-motivated lawyer likely could conceive some way in which unreasonable

delay/denial is not a “tort action based on personal injury” for purposes of the survival

statute (§ 13-20-101(1)) but is nonetheless “a wrong done to the person or to personal

or real property” for purpose of the exemplary damages statute (§ 13-21-102(1)(a)). But

any such argument would be highly strained. The Court frankly sees no plausible way

of holding the Colorado Legislature had different things in mind as between the phrases

“personal injury” and “a wrong done to the person,” especially when the latter is

enumerated separately from “a wrong done . . . to personal or real property.” There is

nothing left for “a wrong done to the person” to be other than a “personal injury.”



                                             7
       So the unreasonable delay/denial claim, if it fits anywhere in the exemplary

damages statute, must somehow qualify as “a wrong done . . . to personal or real

property.” But the nature of the cause of action is inextricably linked with an underlying

contract. It certainly requires proof beyond what is required to prove breach of contract,

see Am. Family Mut. Ins. Co. v. Barriga, 418 P.3d 1181, 1185–86 (Colo. 2018), but

without a contract, there can be no “covered benefit” and therefore no claim.

       Of course, the same may be said of the common-law tort of bad faith breach of

insurance contract—and punitive damages are available for bad faith claims. See

Ballow v. PHICO Ins. Co., 878 P.2d 672, 682 (Colo. 1994). Thus, common-law bad

faith must be “a wrong done to the person or to personal or real property.” Colo. Rev.

Stat. § 13-21-102(1)(a). This is probably unremarkable, because common-law bad faith

is governed by “traditional tort principles of compensation for injuries actually suffered,”

id. at 677 (emphasis in original), such as

              the amount of any excess judgment[,] . . . certain attorney
              fees, interest on the wrongfully withheld funds, . . . lost
              earnings, loss of future earnings and diminished earning
              capacity. . . . damage to the insured’s credit[,] . . . emotional
              distress, pain and suffering, inconvenience, fear and anxiety,
              and impairment of the quality of life.

8A John W. Grund et al., Colo. Practice Series: Personal Injury Torts and Insurance

§ 56:19 (3d ed., Sept. 2018 update) (footnotes omitted).

       The statutory delay/denial claim, by contrast, ignores causation. Its award of

“reasonable attorney fees and court costs” might be viewed from a causal perspective

(i.e., as repayment of the transaction costs incurred in bringing the claim) but it does not

compensate for the injury that prompted the lawsuit, only for the costs of the lawsuit

itself. The award of “two times the covered benefit,” for its part, is a legislatively-



                                               8
declared amount of liquidated damages—by definition unconnected to the claimant’s

actual losses. Indeed, it is connected only to contracted-for coverage. See Estate of

Casper, 418 P.3d at 1170 (“While [the plaintiff] did put forth evidence of personal

injuries, that evidence was not required for success on his statutory claim, nor was it

required to calculate the damages awarded to him under the statute.”). Accordingly, the

delay/denial injury is no more “a wrong done . . . to personal or real property,” Colo.

Rev. Stat. § 13-21-102(1)(a), than a breach of contract claim, for which punitive

damages are not available.

C.     Estate of Casper: “Not Formally Attached,” and “Actual Damages”

       As noted, Estate of Casper holds that “a claim under section 10-3-1116(1)—

which seeks recovery of unreasonably delayed or denied insurance benefits—is not a

‘tort action based upon personal injury’” for purposes of Colorado’s survival statute.

418 P.3d at 1169–70. This supports the prediction that an unreasonable delay/denial

claim is also not a claim for “a wrong done to the person or to personal or real property”

under the exemplary damages statute.

       The Court recognizes, however, that two other holdings in Estate of Casper

seem to imply that punitive damages are awardable on an unreasonable delay/denial

claim. The Court will address each in turn.

       1.     “Not Formally Attached”

       At one point, Estate of Casper remarks that a claim for punitive damages “is not

formally attached to or predicated on any specific claim.” 418 P.3d at 1171. Contrary to

Plaintiff’s argument (ECF No. 64 at 2), this is not a basis for finding that punitive

damages may be awarded for an unreasonable delay/denial claim.

       When Estate of Casper offered this “not formally attached” observation, it was


                                              9
answering a much different question. As noted, the plaintiff in that lawsuit died after

verdict but before entry of judgment, so the question was the effect of the survival

statute on the jury’s award. The defendant argued that the plaintiff’s entire lawsuit

should have been viewed as a “tort action based upon personal injury” within the

meaning of the survival statute, making at least the punitive damages portion of the

verdict unrecoverable in light of the plaintiff’s death. See id. at 1171. The Colorado

Supreme Court disagreed, instead concluding that a different portion of the survival

statute applied. Id. Specifically, the survival statute separately addresses punitive

damages and prohibits awarding them against a dead defendant. See Colo. Rev. Stat.

§ 13-20-101(1). The Colorado Supreme Court held that this specific mention of punitive

damages is what should control, rather than any connection to punitive damages that

might be implied through the survival statute’s separate reference to “tort actions based

upon personal injury.” And because the bar against punitive damages applied to dead

defendants, not dead plaintiffs, it had no application because the defendant (the

insurance company) was not “dead.” Estate of Casper, 418 P.3d at 1171.

       This would have been enough to resolve the issue, but the Colorado Supreme

Court offered more. It noted that its resolution “avoid[ed] the need to determine whether

the award of punitive damages is in some sense attached to one of [the plaintiff’s]

particular claims.” Id. And, in that context, the court observed that, as treated in the

exemplary damages statute, “a claim for punitive damages . . . is not formally attached

to or predicated on any specific claim.” Id. “Therefore,” the court concluded, “the

survival statute limits punitive damages only [when the defendant has died], regardless

of whether the plaintiff also brings a tort action based on personal injury.” Id.




                                             10
      The Colorado Supreme Court’s observation—that the exemplary damages

statute imposes no requirement on the pleader to attach the proposed exemplary

damages claim to any existing cause of action—is correct. But that does not mean that

no such requirement exists anywhere. This Court is confident that the Colorado

Supreme Court’s observation, made in the context of explaining why, under the

circumstances, it did not need to decide the cause of action to which the exemplary

damages claim attached, was not meant to upend decades of Colorado jurisprudence

holding that punitive damages are available for some causes of action but not others.

See Podleski, 742 P.2d at 904–05 (“The only claim before the trial court at the

conclusion of the trial was a claim for breach of contract. The compensatory award for

said breach was the proper remedy. The judgment as to exemplary damages was

improper and is accordingly reversed.”).

      Moreover, the exemplary damages statute elsewhere contemplates attachment

to a claim, at least by the time of the damages award. The statute provides that the trial

court may increase exemplary damages up to a certain multiplier “if it is shown,” among

other things, that “[t]he defendant has continued the behavior or repeated the action

which is the subject of the claim against the defendant in a willful and wanton manner.”

Colo. Rev. Stat. § 13-21-102(3)(a) (emphasis added). Necessarily, a court applying this

section must determine what “the claim against the defendant” is.

      Accordingly, Estate of Casper’s statement about the lack of a statutory

requirement to “formally” attach the exemplary damages claim to a particular cause of

action provides no basis for concluding that exemplary damages may be awarded for

unreasonable delay/denial of insurance benefits. Indeed, such an argument is missing




                                           11
a premise that, once stated, shows the entire argument’s unsoundness. The argument

must be: punitive damages are not attached to a particular cause of action; therefore,

punitive damages may be awarded for any cause of action; therefore, punitive damages

may be awarded for an unreasonable delay/denial cause of action. But the Colorado

Supreme Court has already disavowed the middle premise, see Podleski, 742 P.2d at

904–05, so “not formally attached” provides no support for the outcome Plaintiff seeks.

       2.     “Actual Damages”

       Immediately following its analysis of how punitive damages should be treated for

purposes of the survival statute, Estate of Casper took up a separate argument from the

insurance company, namely, “that attorney fees and costs awarded under section 10-3-

1116(1) [the unreasonable delay/denial statute] are not ‘actual damages,’ meaning such

fees and costs cannot be considered when calculating punitive damages, because an

award of attorney fees and costs under section 10-3-1116(1) constitutes a penalty.”

418 P.3d at 1171. The Colorado Supreme Court ultimately disagreed, holding that the

trial court properly “consider[ed] those attorney fees and court costs as actual damages

when calculating the permissible amount of punitive damages.” Id. at 1172. This might

suggest that an unreasonable delay/denial claim is an appropriate anchor for punitive

damages. But the court’s summary of the insurance company’s argument leaves

certain matters implicit that must be stated explicitly to appreciate the court’s holding—

and whether the holding has any effect here.

       First, the reference to “actual damages” is a reference to the exemplary damages

statute, which states that exemplary damages “shall not exceed an amount which is

equal to the amount of the actual damages awarded to the injured party.” Colo. Rev.

Stat. § 13-21-102(1)(a). “Actual damages awarded” means “compensatory damages


                                            12
after reduction for comparative negligence and pro rata liability.” Lira v. Davis, 832 P.2d

240, 246 (Colo. 1992).

       Second, the jury in Estate of Casper had awarded punitive damages far in

excess of the plaintiff’s actual damages, so the trial judge was required to reduce the

punitive damages to no more than the amount of actual damages—in turn requiring the

trial judge to calculate “actual damages.” 2

       Third, the trial judge calculated actual damages at just shy of $999,000, inclusive

of the attorneys’ fees and costs awarded under the unreasonable delay/denial statute

(totaling about $330,000). The judge then awarded punitive damages in an amount

equal to actual damages. 3

       Given these circumstances, the insurance company might have argued that

unreasonable delay/denial is not a claim for which punitive damages are available as a

remedy, so nothing awarded for the unreasonable delay/denial claim—whether

attorneys’ fees, court costs, or two times the covered benefit—may be considered

“actual damages” when calculating punitive damages. But the insurance company did

not advance this argument. 4 Instead, it argued only that the attorneys’ fees and costs


       2
        This is described in the Colorado Court of Appeals’s opinion, 421 P.3d 1184, 1187–88
(Colo. App. 2016), but not the Colorado Supreme Court’s opinion.
       3
          The trial court order is available at 2014 WL 7894583 (Colo. Dist. Ct. Oct. 30, 2014).
Interestingly, this amount also included breach-of-contract damages, which one would expect
not to be part of any punitive damages calculation. Apparently this raised no eyebrows
because, as noted by the Court of Appeals, “[t]he parties . . . agreed that the economic
damages awards for the breach of contract, bad faith breach of an insurance contract, and
statutory unreasonable denial of benefits claims were duplicative and that economic damages
totaled $50,000.” 421 P.3d at 1187 n.1.
       4
        No such argument is mentioned in the Colorado Supreme Court’s opinion, and this
Court has confirmed from the merits briefs in that appeal that the insurance company never
made the argument.



                                               13
were not actual damages because they are a statutory penalty. See Estate of Casper,

418 P.3d at 1171.

        The Colorado Supreme Court disposed of this argument by drawing on another

case decided the same day, which reasoned that the unreasonable delay/denial statute

is not “penal” for purposes of the statute of limitations governing claims for penalties. Id.

at 1171–72 (citing Rooftop Restoration, Inc. v. Am. Family Mut. Ins. Co., 418 P.3d 1173,

1177 (Colo. 2018)). The court extended Rooftop Restoration to the argument before it,

holding that none of the remedies available for unreasonable delay/denial—attorneys’

fees, costs, and “two times the covered benefit”—are penalties for purposes of punitive

damages calculations, but are instead “actual damages.” Id. at 1172. 5 “Consequently,

it was appropriate for the trial court to consider those attorney fees and court costs as

actual damages when calculating the permissible amount of punitive damages owed to

the [plaintiff].” Id.

        In context, this portion of Estate of Casper says nothing about the question

currently before this Court: whether an unreasonable delay/denial claim is “a wrong

done to the person or to personal or real property.” Colo. Rev. Stat. § 13-21-102(1)(a).

The defendant in Estate of Casper never asked that question and so the Colorado

Supreme Court had no cause to consider it, much less answer it. For the reasons

explained in Parts III.A & B, above, the Court predicts that the Colorado Supreme Court,

        5
         Strictly speaking, whether “two times the covered benefit” is a penalty as opposed to
“actual damages” was not before the court, because the insurance company only challenged
the $330,000 awarded as attorneys’ fees and costs. But, two years earlier, the Colorado
Supreme Court had passingly referred to the “two times the covered benefit” award as “a
statutory penalty.” Am. Family Mut. Ins. Co. v. Hansen, 375 P.3d 115, 116–17 (Colo. 2016);
see also id. at 119 (referring to “a penalty of two times the covered benefit”). Through Estate of
Casper, the court may have been trying to get ahead of any lingering doubts about how it
viewed the “covered benefit” damages.



                                                14
if presented with the question directly, would hold that unreasonable delay/denial is not

a wrong done to the person or to personal or real property, and so it may not be the

basis for punitive damages. 6

                                       IV. CONCLUSION

       For the reasons set forth above, the Court ORDERS as follows:

1.     The Magistrate Judge’s March 8, 2019 Recommendation (ECF No. 58) is

       ADOPTED as modified herein;

2.     Plaintiff’s objection (ECF No. 59) is OVERRULED;

3.     Defendant’s objection (ECF No. 60) is SUSTAINED; and

4.     Plaintiff’s Motion to Amend Complaint to Add Claim for Exemplary Damages

       (ECF No. 42) is DENIED.




       6
          At times, Plaintiff makes much of Estate of Casper’s declaration that “reasonable
attorney fees and court costs and two times the covered benefit” are a measure of “actual
damages,” 418 P.3d at 1171–72, as if that settles the availability of punitive damages. (See
ECF No. 64 at 1.) But “actual damages” is a term of art in the exemplary damages statute. In
the context of calculating the maximum amount of exemplary damages, it means “compensatory
damages after reduction for comparative negligence and pro rata liability.” Lira, 832 P.2d at
246. If Plaintiff means to say that punitive damages may be awarded up to the total of all
“compensatory” amounts awarded by the jury, then punitive damages may, in effect, be
awarded for breach of contract so long as the jury finds for the plaintiff on breach of contract and
at least one other claim for which punitive damages is available (e.g., bad faith, fraud, etc.). For
example, if the jury awards $50,000 for breach of contract and $50,000 for bad faith, it may—
under Plaintiff’s view—assess punitive damages of up to $100,000, even though no punitive
damages would be available for breach of contract standing alone. The Court is confident that
the Colorado Legislature did not intend such a result. And the question never arose in Estate of
Casper because the parties agreed that compensatory damages for breach of contract and bad
faith were duplicative. See n.3, above.



                                                15
Dated this 12th day of September, 2019.

                                          BY THE COURT:



                                          ______________________
                                          William J. Martínez
                                          United States District Judge




                                   16
